Head, Justice.
The bill of exceptions recites that the cause is brought to this court because it “involves a constitutional question.” If any decision is required on a constitutional question, as alleged, it would involve only the application in a general sense of an unquestioned and unambiguous provision of the Constitution to a given state of facts. The Court of Appeals, and not the Supreme Court, therefore, has jurisdiction of the writ of error. Giles v. State, 212 Ga. 465 (93 S. E. 2d 739), and citations.

Transferred to the Court of Appeals.


All the Justices concur.

Robert J. Noland, Solicitor-General, James I. Parker, Assistant Solicitor-General, contra.